IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-497
                                       No. COA21-421

                                    Filed 19 July 2022

     Scotland County, No. 20 CVS 322

     BECKY TROUBLEFIELD, Plaintiff,

           v.

     AUTOMONEY, INC., Defendant.


           Appeal by Defendant from orders entered 19 January 2021 and 1 February

     2021 by Judge Stephan R. Futrell in Scotland County Superior Court. Heard in the

     Court of Appeals 8 February 2021.

           Brown, Faucher, Peraldo & Benson, PLLC, by Jeffrey K. Peraldo and James R.
           Faucher, for Plaintiff-Appellee.

           Womble Bond Dickinson (US) LLP, by Michael Montecalvo and Scott D.
           Anderson; L.W. Cooper Jr., LLC, by Lindsey W. Cooper, Jr, for Defendant-
           Appellant.


     WOOD, Judge.

¶1         AutoMoney, Inc. (“Defendant”) appeals from an order denying its motion to

     dismiss under N.C. Gen. Stat. § 1A-1 Rule 12(b)(3) and another order denying its

     motion to dismiss under N.C. Gen. Stat. § 1A-1 Rule 12(b)(6). On appeal, Defendant

     contends the trial court erred by 1) not enforcing the choice-of-law provisions

     contained within its loan agreements; 2) not enforcing its loan agreements forum

     selection clause; and 3) determining minimum contacts existed to render personal
                              TROUBLEFIELD V. AUTOMONEY, INC.

                                         2022-NCCOA-497

                                         Opinion of the Court



     jurisdiction over it. Defendant petitions this Court by writ of certiorari to review the

     trial court’s denial of its motion to dismiss under Rule 12(b)(6). In our discretion, we

     grant Defendant’s writ of certiorari. After careful review of the record and applicable

     law, we affirm the orders of the trial court.

                        I.   Factual and Procedural Background

¶2         This dispute arises out of a car title loan agreement Defendant made with

     Becky Troublefield (“Plaintiff”). Defendant is a licensed South Carolina corporation

     with its principal place of business in Charleston, South Carolina. Defendant makes

     loans to individuals, which are secured by motor vehicles, commonly known as “car

     title loans.” Defendant is a supervised lender under South Carolina law, and its

     consumer lending activities are regulated by the South Carolina State Board of

     Financial Institutions, Consumer Finance Division.

¶3         Plaintiff is a resident of Scotland County, North Carolina. In 2017, Plaintiff

     received an advertisement flier at her home in North Carolina from Defendant

     advertising its loan services. Upon receipt of the flier, Plaintiff called Defendant from

     North Carolina to inquire about a loan. Plaintiff spoke with one of Defendant’s

     employees who asked her about the year, make, model, mileage, and condition of her

     vehicle. During the phone call, Defendant’s employee told Plaintiff based upon her

     description of her vehicle, Defendant could provide her a loan in the amount of at

     least $1,000.00.   When asked by the employee if she wanted the loan, Plaintiff
                              TROUBLEFIELD V. AUTOMONEY, INC.

                                        2022-NCCOA-497

                                        Opinion of the Court



     responded in the affirmative. Plaintiff was directed by the employee to drive to one

     of Defendant’s stores in South Carolina with her car, car title, a paycheck stub, and

     proof of residency.

¶4         On March 31, 2020, Plaintiff traveled to Defendant’s Bennettsville, South

     Carolina office. Upon reviewing Plaintiff’s loan application and inspecting her vehicle

     to determine the amount of the loan, Defendant offered Plaintiff a higher amount for

     a loan than was initially discussed on the phone. At the South Carolina office,

     Plaintiff finalized and signed a loan agreement, presented her vehicle for an appraisal

     and inspection, and received a loan for $2,200.00 at an interest rate of 159%.

¶5         Plaintiff’s loan agreement with Defendant contained both a choice of law and

     choice of venue provision that read, in relevant part:

                  This Loan Agreement, Promissory Note, and Security
                  Agreement (the “Agreements”) are entered into by and
                  between Creditor/Lender (“Lender”) and Borrower/Debtor
                  and Co-Borrower (collectively, the “Borrowers” or “you”) in
                  South Carolina as of the above date, subject to the terms
                  and conditions set forth herein and any and all
                  representations Borrowers have made to Lender in
                  connection with these agreements. You acknowledge and
                  agree you voluntarily entered into South Carolina, you
                  entered into the Agreements in South Carolina, the
                  Agreements are to be performed in South Carolina, and the
                  lender is a regulated South Carolina consumer finance
                  company. Therefore, the Agreements shall be interpreted,
                  construed, and governed by and under the laws of South
                  Carolina, without regard to conflict of law principles
                  (whether of South Carolina or any other jurisdiction) that
                  would cause the application of the laws of any jurisdiction
                           TROUBLEFIELD V. AUTOMONEY, INC.

                                      2022-NCCOA-497

                                     Opinion of the Court



               other than South Carolina. In the event that any dispute
               whatsoever arises between Lender and Borrowers in
               relation to or in any way in connection with the
               Agreements (a “Dispute”), the Dispute shall be brought
               exclusively in the courts of competent jurisdiction located
               in South Carolina, and the Agreements are subject to the
               exclusive jurisdiction of the state and federal courts located
               in South Carolina. The parties, knowingly, voluntarily,
               and irrevocably consent to jurisdiction and venue in South
               Carolina and waive any arguments as to forum non
               conveniens.

¶6        Plaintiff also signed a separate document entitled in bold and in caps,

     “ATTENTION NORTH CAROLINA CUSTOMERS ACKNOWLEDGMENT OF

     SOUTH CAROLINA LAW AND WAIVER OF CLAIMS FORM.” This form states:

               The Borrower and/or the Co-Borrower is a resident of
               North Carolina or the vehicle subject to the Agreements is
               registered in North Carolina. In the section titled
               “Applicable Law, Jurisdiction, Venue” on page 1 of the
               Agreements . . . the Borrowers acknowledge and agree that
               they voluntarily entered into the State of South Carolina,
               they entered into the Agreements in the State of South
               Carolina, the Agreements are to be performed in South
               Carolina, and Lender is a regulated South Carolina
               consumer finance company. Borrowers separately initialed
               this section of the Agreements expressly agreeing that, in
               light of the above, the Agreements shall exclusively be
               interpreted, construed, and governed by and under the
               laws of the State of South Carolina. Because only South
               Carolina law applies to the Agreements, the Borrowers
               hereby explicitly waive, forfeit and release any and all
               demands, causes of action, actions, suits, damages, claims,
               counterclaims, and liabilities whatsoever arising under the
               laws or statutes of North Carolina or any other state than
               South Carolina relating to the Agreements.
                               TROUBLEFIELD V. AUTOMONEY, INC.

                                          2022-NCCOA-497

                                          Opinion of the Court



¶7          In order to secure the loan, Defendant utilized a third-party electronic title

     storage company to place a lien on Plaintiff’s vehicle with the North Carolina

     Department of Motor Vehicles.         Thereafter, Plaintiff proceeded to make loan

     payments to Defendant over the phone.            Plaintiff made these calls from North

     Carolina, and Defendant received the payments at one of its South Carolina office

     locations.

¶8          On May 18, 2020, Plaintiff filed a complaint against Defendant in Scotland

     County Superior Court alleging three causes of action against Defendant for

     violations of N.C. Gen. Stat. § 53-165 et. seq.—the North Carolina Consumer Finance

     Act (NCCFA)—, N.C. Gen. Stat. § 75-1.1.—Unfair and Deceptive Trade Practices Act

     (UDTPA)—, and alternatively, N.C. Gen. Stat. § 24-1.1, et. seq.—North Carolina

     usury laws.

¶9          In response, Defendant filed motions to dismiss pursuant to N.C. Gen. Stat. §

     1A-1, Rule 12(b)(2) and Rule 12(b)(6).1 Defendant alleged it was not subject to

     jurisdiction in North Carolina, Plaintiff’s claims should be dismissed due to the forum

     selection clause in the contract, and Plaintiff cannot state claims for which relief can


            1 The record does not contain a copy of Defendant’s motion to dismiss under Rule
     12(b)(3). Notwithstanding, the trial court judge at the hearing on January 11, 2021,
     Defendant “made a motion under Rule 12(b)(3) to dismiss based on improper venue . . . .”
     Plaintiff, in her brief, conceded Defendant filed a motion to dismiss pursuant to Rule
     12(b)(3). Both parties briefed and addressed their respective arguments concerning
     Defendant’s Rule 12(b)(3) motion. Thus, in our discretion we presume Defendant filed a
     Rule 12(b)(3) motion and address it herein.
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                          2022-NCCOA-497

                                          Opinion of the Court



       be granted. In support of its Motion to Dismiss, Defendant filed an affidavit by Linda

       Derbyshire, (“Derbyshire”) the owner, executive officer, and manager of Defendant.

       Derbyshire stated that Defendant is not registered to do business in North Carolina

       and never has been; does not make title loans in North Carolina; does not maintain

       offices in North Carolina; does not have a representative agent in North Carolina;

       and does not have a mailing address or telephone number in North Carolina.

       According to Derbyshire, Defendant does not advertise through radio, television, or

       billboards within North Carolina, does not directly market into North Carolina, and

       those loans can only be entered into and executed at one of Defendant’s physical

       offices in South Carolina. Derbyshire attested that the “only way a loan payment can

       be made is via one of [Defendant’s] South Carolina locations with payments [to] be

       accepted in person, by mail, or by card over the phone.”

¶ 10         Derbyshire stated that Defendant maintains a website which is accessible by

       anyone, regardless of their residency, but the website prevents customers from

       submitting loan applications over the internet. Additionally, this website’s homepage

       states: “Title loan transactions are prohibited with the State of North Carolina,” and

       before anyone may enter the website, they must read the terms and conditions which

       state the same. As part of their motion to dismiss, Defendant also attached Plaintiff’s

       loan agreement showing the choice of law provision and forum selection clause.

¶ 11         Subsequently, Plaintiff filed affidavits in opposition to Defendant’s motion.
                                 TROUBLEFIELD V. AUTOMONEY, INC.

                                            2022-NCCOA-497

                                           Opinion of the Court



       Plaintiff submitted an authenticated page from Defendant’s website featuring an

       advertisement specifically addressing North Carolina residents:

                    Are you a North Carolina resident? We’ve got you covered!
                    You are just a short drive away from getting the cash you
                    need! Do you live in the Charlotte area? What about
                    Fayetteville or Wilmington? How about Hendersonville,
                    Lumberton, Monroe, or Rockingham? There is a [sic]
                    [AutoMoney] Title Loans right across the border with a
                    professional and courteous staff ready to help you get the
                    cash you need. Is it worth the drive? Our thousands of
                    North Carolina customers would certainly say it is.

¶ 12         Moreover, a former assistant manager for Defendant attested that “during

       certain times of the year [Defendant] . . . would mail loan solicitation flyers into North

       Carolina” and mailed the materials to current and former borrowers. The affidavit

       of John Simmons, the owner of Steals & Deals Southeastern LLC [Steals & Deals],

       an advertisement magazine headquartered and primarily published in North

       Carolina, stated that from February 2013 through May 2019, Defendant ran a weekly

       advertisement within the magazine.2 Affidavits from customers of Defendant, who

       were also North Carolina residents, attested to viewing television advertisements for

       Defendant and contacting Defendant while in North Carolina.               A manager of

       Associates Asset Recovery, LLC, a North Carolina business, stated that between



             2 According to Simmons, Steals & Deals “is distributed in the following North
       Carolina counties: Harnett, Cumberland, Hoke, Robeson, Scotland, Richmond, Anson,
       Moore and Lee, and also in Chesterfield, Marlboro, Dillon and Darlington Counties in
       South Carolina.
                                  TROUBLEFIELD V. AUTOMONEY, INC.

                                             2022-NCCOA-497

                                             Opinion of the Court



       January 1, 2016 to October 7, 2020, the business recovered 442 motor vehicles in

       North Carolina for Defendant.

¶ 13          On January 14, 2021, the trial court denied Defendant’s Rule 12(b)(3) motion

       and concluded that the forum selection clause was unenforceable. On January 26,

       2021, the trial court denied Defendant’s Rules 12(b)(2) and 12(b)(6) motions and

       concluded that the court’s exercise of personal jurisdiction over Defendant was

       constitutionally reasonable. On February 18, 2021, Defendant filed written notice of

       appeal from the trial court’s two orders denying its motions to dismiss. Defendant

       also petitions this court by writ of certiorari to review the trial court’s denial of its

       Rule 12(b)(6) motion to dismiss.3

                                   II.   Appellate Jurisdiction

¶ 14          As a preliminary matter, we note an order denying a motion to dismiss is an

       interlocutory order and thus not immediately appealable. Can Am South, LLC v.

       State, 234 N.C. App. 119, 122, 759 S.E.2d 304, 307 (2014) (quoting Reid v. Cole, 187

       N.C. App. 261, 263, 652 S.E.2d 718, 719 (2007)); see Veazey v. City of Durham, 231

       N.C. 357, 362, 57 S.E.2d 377, 381 (1950) (“An interlocutory order is one made during

       the pendency of an action, which does not dispose of the case, but leaves it for further




              3 On September 23, 2021, Plaintiff filed a motion with this Court to dismiss
       Defendant’s appeal pertaining to the trial court’s denial of its Rule 12(b)(6) motion.
       Plaintiff also requested an expedited ruling. This motion was referred to this panel.
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                          2022-NCCOA-497

                                          Opinion of the Court



       action by the trial court in order to settle and determine the entire controversy.”). A

       party may not appeal from “an interlocutory order or ruling of the trial judge unless

       such ruling or order deprives the appellant of a substantial right which he would lose

       if the ruling or order is not reviewed before final judgment.”        North Carolina

       Consumers Power, Inc. v. Duke Power Co., 285 N.C. 434, 437, 206 S.E.2d 178, 181

       (1974) (citations omitted); see also N.C. Gen. Stat. § 1-277 (2021). Therefore, since

       Defendant’s appeal from the trial court’s orders denying its motion to dismiss is

       interlocutory, we first determine whether this appeal affects a substantial right.

¶ 15         Regarding Defendant’s Rule 12(b)(2) motion, “motions to dismiss for lack of

       personal jurisdiction affect a substantial right and are immediately appealable.” A.R.

       Haire, Inc. v. St. Denis, 176 N.C. App. 255, 257-58, 625 S.E.2d 894, 898 (2006)

       (citations omitted); see N.C. Gen. Stat. § 1-277(b) (“Any interested party shall have

       the right of immediate appeal from an adverse ruling as to the jurisdiction of the

       court over the person or property of the defendant . . . .”); Can Am South, LLC, 234

       N.C. App. at 122, 759 S.E.2d at 307; State ex rel. Cooper v. Ridgeway Brands Mfg.,

       LLC, 188 N.C. App. 302, 304, 655 S.E.2d 446, 448 (2008). Thus, Defendant’s appeal

       from the order denying its Rule 12(b)(2) motion is properly before us on appeal.

¶ 16         Likewise, the denial of Defendant’s motion to dismiss under Rule 12(b)(3)

       affects a substantial right and may be immediately appealed. Capital Bank, N.A. v.

       Cameron, 231 N.C. App. 326, 329, 753 S.E.2d 153, 155 (2013) (citing Cable Tel Servs.
                                  TROUBLEFIELD V. AUTOMONEY, INC.

                                              2022-NCCOA-497

                                             Opinion of the Court



       v. Overland Contr., 154 N.C. App. 639, 641, 574 S.E.2d 31, 33 (2002) (“[C]ase law

       establishes firmly that an appeal from a motion to dismiss for improper venue based

       upon a jurisdiction or venue selection clause dispute deprives the appellant of a

       substantial right that would be lost.”)). As such, Defendant’s appeal from the trial

       court’s order denying its Rule 12(b)(3) motion is properly before us.

¶ 17          Turning next to Defendant’s Rule 12(b)(6) motion, Defendant petitions this

       Court by a writ of certiorari to review the denial of its motion. We have held “it is an

       appropriate exercise of this Court’s discretion to issue a writ of certiorari in an

       interlocutory appeal where there is merit to an appellant’s substantive arguments,

       and it is in the interests of justice to treat an appeal as a petition for writ of certiorari.”

       Cryan v. Nat'l Council of YMCA of the United States, 280 N.C. App. 309, 2021-

       NCCOA-612, ¶ 17 (cleaned up) (quoting Zaliagiris v. Zaliagiris, 164 N.C. App. 602,

       606, 596 S.E.2d 285, 289 (2004)). Particularly, we have issued a writ of certiorari

       when the issue in question is significant, important, and will promote judicial

       economy. Id. at ¶ 18. The issue raised by Defendant’s motion to dismiss under Rule

       12(b)(6) in the present case is significant as it raises the critical question of whether

       our State’s legislation prohibiting predatory title lending constitutes a fundamental

       public policy.   Likewise, granting Defendant’s petition for writ of certiorari will

       promote judicial economy as this appeal represents one of thirty-two proceedings

       against Defendant in North Carolina courts, seven of which are currently before this
                                 TROUBLEFIELD V. AUTOMONEY, INC.

                                               2022-NCCOA-497

                                               Opinion of the Court



       Court.     Therefore, in our discretion, we grant Defendant’s petition for writ of

       certiorari to review its motion to dismiss under Rule 12(b)(6).

                                        III.       Discussion

¶ 18            Defendant raises several issues on appeal. Each will be addressed in turn.

       A. Personal Jurisdiction

¶ 19            Defendant first contends the trial court erred by denying its Rule 12(b)(2)

       motion to dismiss. We disagree.

¶ 20            This Court utilizes a two-step analysis to determine whether personal

       jurisdiction exists over a non-resident defendant: “First, the transaction must fall

       within the language of the State’s long-arm statute.           Second, the exercise of

       jurisdiction must not violate the due process clause of the fourteenth amendment to

       the United States Constitution.” Banc of Am. Sec. LLC, 169 N.C. App. at 693, 611

       S.E.2d at 182 (cleaned up) (citing Tom Togs, Inc. v. Ben Elias Industries Corp., 318

       N.C. 361, 364, 348 S.E.2d 782, 785 (1986)); see Lab. Corp. of Am. Holdings v. Caccuro,

       212 N.C. App. 564, 566, 712 S.E.2d 696, 699 (2011). But see Tom Togs, Inc., 318 N.C.

       at, 365, 348 S.E.2d at 785 (“We have also held in considering N.C.G.S. § 1-75.4 that

       the requirements of due process, not the words of the long-arm statute, are the

       ultimate test of jurisdiction over a non-resident defendant.”). Because Defendant

       does not challenge on appeal the applicability of our long-arm statute, we confine our

       analysis to whether the trial court’s conclusion that it had personal jurisdiction over
                                 TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       Defendant violated the requirements of due process.

¶ 21         The Due Process Clause of the Fourteenth Amendment to the United States

       Constitution “prevents states from rendering valid judgments against nonresidents.”

       In re F.S.T.Y., 374 N.C. 532, 534, 843 S.E.2d 160, 162 (2020) (citing World-Wide

       Volkswagen Corp. v. Woodson, 444 U.S. 286, 291, 100 S. Ct. 559, 564, 62 L. Ed. 2d

       490, 497 (1980)). A defendant must “be given adequate notice of the suit . . . and be

       subject to the personal jurisdiction of the court[] . . . .” World-Wide Volkswagen Corp.,

       444 U.S. at 291, 100 S. Ct. 564, 62 L. Ed. 2d at 497; accord In re F.S.T.Y., 374 N.C. at

       534, 843 S.E.2d at 162.

¶ 22         Under the Due Process Clause, minimum contacts must exist between the

       forum state and nonresident such that “the maintenance of the suit does not offend

       traditional notions of fair play and substantial justice.” Tom Togs, Inc., 318 N.C. at

       365, 348 S.E.2d at 786 (cleaned up and emphasis added) (quoting Int’l Shoe Co. v.

       Wash., 326 U.S. 310, 316, 66 S. Ct. 154, 158, 90 L. Ed. 95, 102 (1945)). In other words,

       “there must be some act by which the defendant purposefully avails himself of the

       privilege of conducting activities within the forum state, thus invoking the benefits

       and protections of its laws.” Id.; see also World-Wide Volkswagen Corp., 444 U.S. at

       297, 100 S. Ct. at 567, 62 L. Ed. 2d at 501 (“[I]t is that the defendant’s conduct and

       connection with the forum State are such that he should reasonably anticipate being

       haled into court there.”); Cherry Bekaert & Holland v. Brown, 99 N.C. App. 626, 632,
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       394 S.E.2d 651, 655 (1990). However, “our minimum contacts analysis looks to the

       defendant’s contacts with the forum State itself, not the defendant’s contacts with

       persons who reside there.” Walden v. Fiore, 571 U.S. 277, 285, 134 S. Ct. 1115, 1122,

       188 L. Ed. 2d 12, 20 (2014) (internal quotation marks omitted).

¶ 23         There are two types of personal jurisdiction recognized by our Supreme Court

       sufficient for establishing minimum contacts: general and specific jurisdiction. Beem

       USA Limited-Liability Ltd. P’ship v. Grax Consulting, LLC, 373 N.C. 297, 303, 838

       S.E.2d 158, 162 (2020).     “General jurisdiction is applicable in cases where the

       defendant’s affiliations with the State are so continuous and systematic as to render

       them essentially at home in the forum State.” Id. (internal quotations marks omitted)

       (quotation omitted); see also Lab. Corp. of Am. Holdings, 212 N.C. App. at 569, 712

       S.E.2d at 701 (“General jurisdiction may be asserted over a defendant even if the

       cause of action is unrelated to defendant’s activities in the forum as long as there are

       sufficient continuous and systematic contacts between defendant and the forum

       state.” (internal quotation marks omitted)). Specific jurisdiction exists when “the

       controversy arises out of the defendant’s contacts with the forum state . . . .” Tom

       Togs, Inc., 318 N.C. at 366, 348 S.E.2d at 786; Beem USA Limited-Liability Ltd.

       P’ship, 373 N.C. at 303-04, 838 S.E.2d at 162.

¶ 24         In the case sub judice, Plaintiff asserts Defendant is subject to a suit in North

       Carolina under specific jurisdiction. As such, our analysis is limited to whether this
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       State has specific jurisdiction over Defendant. A specific jurisdiction inquiry analyzes

       “the relationship among the defendant, the forum state, and the cause of action . . . .”

       Tom Togs, Inc., 318 N.C. at 366, 348 S.E.2d at 786; see Banc of Am. Sec. LLC, 169

       N.C. App. at 696, 611 S.E.2d at 184. “For a State to exercise jurisdiction consistent

       with due process, the defendant’s suit-related conduct must create a substantial

       connection with the forum State.” Walden, 571 U.S. at 284, 134 S. Ct. at 1121, 188

       L. Ed. 2d at 20.    This Court has established several factors to consider when

       evaluating whether minimum contacts exist: “(1) the quantity of the contacts; (2) the

       nature and quality of the contacts; (3) the source and connection of the cause of action

       with those contacts; (4) the interest of the forum state; and (5) the convenience to the

       parties.” A.R. Haire, Inc. v. St. Denis, 176 N.C. App. 255, 260, 625 S.E.2d 894, 899

       (2006) (citation omitted); see Sherlock v. Sherlock, 143 N.C. App. 300, 304, 545 S.E.2d

       757, 761 (2001); Bruggeman v. Meditrust Acquisition Co., 138 N.C. App. 612, 617, 532

       S.E.2d 215, 219; Cherry Bekaert & Holland, 99 N.C. App. at 632, 394 S.E.2d at 655.

¶ 25         The evidence presented in this present case shows Defendant’s conduct created

       a substantial connection to North Carolina. Defendant contacted Plaintiff by sending

       her a publication to her North Carolina residence, soliciting her business; discussing

       the terms of the loan with her over the phone; offering her a loan amount over the

       phone; and accepting payments from Plaintiff while she was in North Carolina. In

       addition to its contact with this State through Plaintiff, Defendant contacted this
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                            2022-NCCOA-497

                                            Opinion of the Court



       State through the following methods: 1) online advertisements directed towards

       North Carolina residents; 2) advertisements in Steals & Deals, a local North Carolina

       publication which primarily advertises therein; 3) telephone calls between Defendant

       and North Carolina residents; 4) repossession of vehicles located within North

       Carolina; 5) discussion of terms of the loan over the phone; 6) written solicitation

       letters; 7) offers of referral bonuses to North Carolina residents for referring new

       North Carolina customers; and 8) receipt of loan payments made from North

       Carolina.

¶ 26         Regarding Defendant’s online advertisements, this court in Havey v. Valentine

       outlined the following tests to determine whether an internet website warrants the

       exercise of personal jurisdiction:

                    [A] State may, consistent with due process, exercise
                    judicial power over a person outside of the State when that
                    person (1) directs electronic activity into the State, (2) with
                    the manifested intent of engaging in business or other
                    interactions within the State, and (3) that activity creates,
                    in a person within the State, a potential cause of action
                    cognizable in the State’s courts.

       Havey v. Valentine,172 N.C. App. 812, 816-17, 616 S.E.2d 642, 647 (2005). Notably,

       at least one of Defendant’s internet advertisements directly targeted North Carolina:

                    Are you a North Carolina resident? We’ve got you covered!
                    You are just a short drive away from getting the cash you
                    need! Do you live in the Charlotte area? What about
                    Fayetteville or Wilmington? How about Hendersonville,
                    Lumberton, Monroe, or Rockingham? There is a [sic]
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



                    [AutoMoney] Title Loans right across the border with a
                    professional and courteous staff ready to help you get the
                    cash you need. Is it worth the drive? Our thousands of
                    North Carolina customers would certainly say it is.

       This advertisement is clearly a “manifested intent” to engage in business within

       North Carolina by recruiting our residents and providing them with information on

       how to acquire loans. Defendant’s high interest car title loans would be void as a

       matter of public policy if offered by a company within North Carolina. Because

       Defendant attempts to circumvent North Carolina’s predatory lending laws by

       operating from South Carolina while directly marketing to North Carolina residents,

       Defendant’s internet advertisements satisfy the test for personal jurisdiction over

       internet communications as stated in Havey.

¶ 27         Moreover, Defendant ran an advertisement in a North Carolina publication for

       six consecutive years. Although running an advertisement in a national publication

       is not sufficient, standing alone, to establish personal jurisdiction, this Court has yet

       to address whether advertisements in a local publication can give rise to personal

       jurisdiction. See Stallings v. Hahn, 99 N.C. App. 213, 216, 392 S.E.2d 632, 634 (1990);

       Marion v. Long, 72 N.C. App. 585, 587, 325 S.E.2d 300, 303 (1985). Certainly, placing

       an advertisement in a publication which primarily circulates in a single state is

       sufficient for a defendant to reasonably anticipate being haled into that state’s court.

       See World-Wide Volkswagen Corp., 444 U.S. at 297, 100 S. Ct. at 567, 62 L. Ed. 2d at
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       501.

¶ 28          Because Defendant had direct contact with North Carolina through its

       business operations, internet advertisements, and local publication advertisements,

       Defendant purposefully “avail[ed] [it]self of the privilege of conducting activities

       within” North Carolina. Tom Togs, Inc., 318 N.C. at 365, 348 S.E.2d at 786 (citation

       omitted). In other words, the sum and quality of Defendant’s contacts with this State,

       paired with Defendant’s obvious intent to recruit North Carolina clients, is sufficient

       to establish personal jurisdiction. Accordingly, we hold the trial court did not err by

       denying Defendant’s Rule 12(b)(2) motion to dismiss.

       B. Rule 12(b)(6) Motion

¶ 29          Defendant next asserts the trial court erred by denying its motion to dismiss

       under Rule 12(b)(6). After a careful review of the record and applicable law, we

       conclude the trial court committed no error.

¶ 30          We review a trial court’s ruling on a motion to dismiss under Rule 12(b)(6) de

       novo. Leary v. N.C. Forest Prods., Inc., 157 N.C. App. 396, 400, 580 S.E.2d 1, 4 (2003),

       aff’d per curiam, 357 N.C. 567, 597 S.E.2d 673 (2003); see Grich v. Mantelco, LLC,

       228 N.C. App. 587, 589, 746 S.E.2d 316, 318 (2013). A Rule 12(b)(6) motion to dismiss

       “tests the legal sufficiency of the complaint.” Stanback v. Stanback, 297 N.C. 181,

       185, 254 S.E.2d 611, 615 (1979) (citing Sutton v. Duke, 277 N.C. 94, 176 S.E.2d 161

       (1970)). When “ruling on . . . [a Rule 12(b)(6)] motion the allegations of the complaint
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       must be viewed as admitted, and on that basis the court must determine as a matter

       of law whether the allegations state a claim for which relief may be granted.”

       Stanback, 297 N.C. at 185, 254 S.E.2d at 615 (citing Newton v. Standard Fire Ins.

       Co., 291 N.C. 105, 229 S.E.2d 297 (1976)); see Sutton, 277 N.C. at 103, 176 S.E.2d at

       166 (“[A] complaint should not be dismissed for insufficiency unless it appears to a

       certainty that plaintiff is entitled to no relief under any state of facts which could be

       proved in support of the claim.”); Conley v. Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99,

       102, 2 L. Ed. 2d 80, 84 (1957).

¶ 31         Here, Defendant argues the trial court should have granted its Rule 12(b)(6)

       motion because of the South Carolina choice of law provisions within its loan

       agreement and acknowledgement and waiver form mandating the application of

       South Carolina law and, thus, precluding Plaintiff’s claims arising from North

       Carolina law. As a general rule, a “court interprets a contract according to the intent

       of the parties to the contract.” Cable Tel Servs. v. Overland Contr., 154 N.C. App.

       639, 642, 574 S.E.2d 31, 33 (2002) (citing Bueltel v. Lumber Mut. Ins. Co., 134 N.C.

       App. 626, 631, 518 S.E.2d 205, 209 (1999)); Duke Power Co. v. Blue Ridge Electric

       Membership Corp., 253 N.C. 596, 602, 117 S.E.2d 812, 816 (1961). However, the

       intent of the parties must not “require the performance of an act prohibited by law.”

       Duke Power Co., 253 N.C. at 602, 117 S.E.2d at 816. When “parties to a contract have

       agreed that a given jurisdiction’s substantive law shall govern the interpretation of
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       the contract, such a contractual provision will be given effect.” Tanglewood Land Co.

       v. Byrd, 299 N.C. 260, 262, 261 S.E.2d 655, 656 (1980); see Bueltel, 134 N.C. App. at

       631, 518 S.E.2d at 209 (“[I]t is apparent that when a choice of law provision is

       included in a contract, the parties intend to make an exception to the presumptive

       rule that the contract is governed by the law of the place where it was made.”). A

       choice of law provision is binding “on the interpreting court as long as they had a

       reasonable basis for their choice and the law of the chosen State does not violate a

       fundamental public policy of the state or otherwise applicable law.”           Torres v.

       McClain, 140 N.C. App. 238, 241, 535 S.E.2d 623, 625 (2000) (quoting Behr v. Behr,

       46 N.C. App. 694, 696, 266 S.E.2d 393, 395 (1980)); see also Glover v. Rowan Mut.

       Fire Ins. Co., 228 N.C. 195, 198, 45 S.E.2d 45, 47 (1947) (“[I]t is a general rule of law

       that agreements against public policy are illegal and void.”).         A choice of law

       provision, or any such agreement, is against public policy when it “tend[s] to the

       violation of a statute.” Glover, 228 N.C. at 198, 45 S.E.2d at 47 (citation omitted).

¶ 32          Plaintiff asserts that regardless of the choice of law provisions, Defendant is

       subject to North Carolina law under N.C. Gen. Stat. § 53-190. As such, we must

       determine whether N.C. Gen. Stat. § 53-190 constitutes a “fundamental public policy”

       or “otherwise applicable law” as to invalidate Defendant’s choice of law provision and

       acknowledgement and waiver form. See Torres, 140 N.C. App. at 241, 535 S.E.2d at

       625.
                                   TROUBLEFIELD V. AUTOMONEY, INC.

                                              2022-NCCOA-497

                                             Opinion of the Court



          1. N.C. Gen. Stat. § 53-190 is a Fundamental Public Policy

¶ 33         N.C. Gen. Stat. § 53-190 states:

                       (a) No loan contract made outside this State in the amount
                       of or the value of fifteen thousand dollars ($15,000) or less,
                       for which greater consideration or charges than are
                       authorized by . . . [N.C. Gen. Stat. §§] 53-173 and . . . 53-
                       176 of this Article have been charged, contracted for, or
                       received, shall be enforced in this State. Provided, the
                       foregoing shall not apply to loan contracts in which all
                       contractual activities, including solicitation, discussion,
                       negotiation, offer, acceptance, signing of documents, and
                       delivery and receipt of funds, occur entirely outside North
                       Carolina.

                       (b) If any lender or agent of a lender who makes loan
                       contracts outside this State in the amount or of the value
                       of fifteen thousand dollars ($15,000) or less, comes into this
                       State to solicit or otherwise conduct activities in regard to
                       such loan contracts, then such lender shall be subject to the
                       requirements of this Article.

                       (c) No lender licensed to do business under this Article may
                       collect, or cause to be collected, any loan made by a lender
                       in another state to a borrower, who was a legal resident of
                       North Carolina at the time the loan was made. The
                       purchase of a loan account shall not alter this prohibition.

       N.C. Gen. Stat. § 53-190 (2021). In other words, N.C. Gen. Stat. § 53-190 aims to

       protect North Carolina residents from predatory lending by nonresident, predatory

       loan corporations that infiltrate North Carolina through the contractual activities

       listed above.

¶ 34         In making our determination whether § 53-190 constitutes a fundamental

       public policy of this State, we are guided by our case law concerning predatory
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                          2022-NCCOA-497

                                          Opinion of the Court



       lending. In State ex rel. Cooper v. NCCS Loans, Inc., defendant offered immediate

       cash advances under the guise of an internet store wherein the customer was required

       to sign a year-long contract for “internet access.” 174 N.C. App. 630, 635-36, 624

       S.E.2d 371, 375 (2005). The customers were charged “100 times more” for internet

       access compared to legitimate internet providers and a high interest rate on the cash

       advanced. Id. at 637-38, 624 S.E.2d at 376-77. The trial court granted summary

       judgment against defendants for usury laws, violation of the North Carolina

       Consumer Finance act, and unfair and deceptive trade practices. Id. at 633, 624

       S.E.2d at 373-74. On appeal, defendant challenged, among other things, the trial

       court’s entry of summary judgment on plaintiff’s claim of unfair and deceptive trade

       practices. Id., 174 N.C. App. at 640, 624 S.E.2d at 378. We agreed with the trial

       court, stating “it is a ‘paramount public policy of North Carolina to protect North

       Carolina resident borrowers through the application of North Carolina interest laws.’

       ” Id. at 641, 624 S.E.2d at 378; see N.C. Gen. Stat. § 24-2.1(g) (2021); Odell v. Legal

       Bucks, LLC, 192 N.C. App. 298, 319, 665 S.E.2d 767, 780 (2008).

¶ 35         Moreover, a review of North Carolina’s General Assembly’s legislative action

       regarding predatory lending within our State further guides our decision.          On

       December 20, 2006, our Supreme Court in Skinner v. Preferred Credit, addressed

       whether North Carolina had personal jurisdiction over the 1997-1 Trust, a

       nonresident defendant who held high interest loans. 361 N.C. 114, 119, 638 S.E.2d
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       203, 208 (2006). In a 4 to 3 decision, Justice Newby writing for the majority concluded

       “North Carolina courts lack personal jurisdiction over a nonresident trust that has

       no connections to this state other than holding mortgage loans secured by deeds of

       trust on North Carolina property.” Id. at 127, 638 S.E.2d at 213. Justice Timmons-

       Goodson strongly dissented, writing the “Court’s decision today aids in the

       exploitation of our state’s most vulnerable citizens[,]” and “the majority’s decision

       effectively undermines the right of unwitting victims of predatory lending practices

       . . . .” Id. (Timmons-Goodson, J., dissenting).

¶ 36         Less than four months after the decision in Skinner, our General Assembly

       enacted House Bill 1374, thus overturning the Skinner case. The bill was entitled

       “An Act to Overturn the Shepard Case and Amend the Limitation Regarding Actions

       to Recover for Usury; To Overturn The Skinner Case And Amend The Long-Arm

       Statute To Allow North Carolina Courts to Exercise Personal Jurisdiction Over

       Certain Nonresident Defendants; To Require That a Notice of Foreclosure Contain

       Certain Information; And to Provide for Mortgage Debt Collection and Servicing.”

       2007 N.C. Session Laws, House Bill 1374 (emphasis added). In addition to House Bill

       1374, our General Assembly proceeded to pass four other bills addressing consumer

       mortgage lending in the summer of 2007. Susan E. Hauser, Predatory Lending,

       Passive Judicial Activism, and the Duty to Decide, 86 N.C.L. Rev. 1501, 1555 (2008).

¶ 37         Based upon our General Assembly’s legislation prohibiting predatory lending,
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       its swift response to Skinner, and our case law governing predatory lending practices

       within the State of North Carolina, the issue of predatory lending is clearly a question

       of fundamental public policy for this State. Thus, since N.C. Gen. Stat. § 53-190

       protects North Carolina citizens from predatory lending and our conclusion it

       constitutes a fundamental public policy of this State, we next determine whether

       Defendant violated this statute.

¶ 38         In pertinent part, N.C. Gen. Stat. § 53-190 prohibits predatory loans made

       elsewhere unless “all contractual activities, including solicitation, discussion,

       negotiation, offer, acceptance, signing of documents, and delivery and receipt of

       funds, occur entirely outside North Carolina.” N.C. Gen. Stat. § 53-190(a).

       “Negotiation” is defined as “deliberation, discussion, or conference upon the terms of

       a proposed agreement, or as the act of settling or arranging the terms of a bargain or

       sale.” Cooper v. Henderson, 55 N.C. App. 234, 235, 284 S.E.2d 756, 757 (1981).

       “Discussion” is defined as “[t]he act of exchanging views on something; a debate.”

       Discussion, Black’s Law Dictionary (10th ed. 2014).

¶ 39         Here, Defendant negotiated and discussed the terms of the loan agreement

       with North Carolina residents while they were in North Carolina. Plaintiff recounted

       the following in her deposition:

                    In or about 2017, I got a car title loan from AutoMoney in
                    Bennettsville, South Carolina. AutoMoney had mailed me
                    a flier offering me a loan at my home in North Carolina. . . .
                                  TROUBLEFIELD V. AUTOMONEY, INC.

                                             2022-NCCOA-497

                                             Opinion of the Court



                     After I received the flier, I called AutoMoney from my home
                     in North Carolina. . . . The AutoMoney employee asked me
                     if I had a car with clear title . . . [and the] year, make,
                     model, mileage and condition of my car. . . . The
                     AutoMoney employee told me that based on my car
                     AutoMoney could make me a loan in the amount of at least
                     $1000.00. They asked me if I wanted to get a loan. I told
                     them I did want the loan and they told me to drive to the
                     AutoMoney store in South Carolina. They told me to bring
                     the car and the title to my car, a paycheck stub and proof
                     of residency.

       Per Plaintiff’s affidavit, Defendant discussed details of the loan amount and the

       security interest for the loan with her over the phone. Furthermore, Derbyshire, in

       her deposition, stated Defendant would provide information about its business to

       potential borrowers who contacted Defendant. Because Defendant’s business was

       providing high interest loans, these details would naturally be included in

       “information about its business.”

¶ 40          We pause to note Defendant contends the trial court’s February 1, 2020 order

       lacked findings of fact or analysis to support its ultimate dismissal of Defendant’s

       Rule 12(b)(6) motion.4 We are unpersuaded by this argument. Within the February

       1, 2020 order, the trial court made specific findings of fact regarding Plaintiff’s

       experience with Defendant as stated above. The trial court made further findings of



              4 A trial court is not required to make findings of fact or conclusions of law unless
       otherwise specifically requested by a party or as required under N.C. Gen. Stat. § 1A-1, R.
       41(b). N.C. Gen. Stat. § 1A-1, R. 52. Defendant specifically requested such findings of fact
       at the end of the January 11, 2020 hearing.
                                 TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       fact that Defendant called other North Carolina residents to discuss a loan, the

       details of the loan, offer a loan, and receive acceptances of a loan. As such, we

       conclude the trial court’s order contained sufficient findings of fact.

¶ 41         By discussing its business and the terms of contracts by phone with North

       Carolina residents, Defendant discussed and negotiated loans within North Carolina

       as defined by N.C. Gen. Stat. § 53-190. Therefore, we conclude Defendant violated

       N.C. Gen. Stat. § 53-190, and in turn, violated a fundamental public policy of North

       Carolina. As such, we hold the choice of law provisions within Defendant’s loan

       agreement and its acknowledgement and waiver form is void as a matter of public

       policy and the trial court properly denied Defendant’s Rule 12(b)(6) motion.

       C. Venue

¶ 42         Defendant next contends the trial court erred by denying its motion to dismiss

       under Rule 12(b)(3), and thus failing to enforce its South Carolina forum selection

       clause. We disagree.

¶ 43         In the case sub judice, the trial court concluded, inter alia, “the forum selection

       clause is against public policy and is void and unenforceable.” This Court reviews a

       trial court’s decision concerning forum selection clauses under the abuse of discretion

       standard of review. Mark Group Int’l, Inc. v. Still, 151 N.C. App. 565, 566, 566 S.E.2d

       160, 161 (2002); see Appliance Sales & Serv. v. Command Elecs. Corp., 115 N.C. App.

       14, 21, 443 S.E.2d 784, 789 (1994). But cf. US Chem. Storage, LLC v. Berto Constr.,
                                  TROUBLEFIELD V. AUTOMONEY, INC.

                                           2022-NCCOA-497

                                           Opinion of the Court



       Inc., 253 N.C. App. 378, 382, 800 S.E.2d 716, 720 (2017) (“A trial court’s

       interpretation of a forum selection clause is an issue of law that is reviewed de novo.”).

       “The test for abuse of discretion requires the reviewing court to determine whether a

       decision ‘is manifestly unsupported by reason,’ or ‘so arbitrary that it could not have

       been the result of a reasoned decision.’ ” State v. Locklear, 331 N.C. 239, 248, 415

       S.E.2d 726, 732 (1992) (quoting Little v. Penn Ventilator Co., 317 N.C. 206, 218, 345

       S.E.2d 204, 212 (1986)).

¶ 44         Defendant’s loan agreement contained a forum selection clause, designating

       South Carolina as the venue in which Plaintiff may bring suit. A forum selection

       clause “allow[s] a court to refuse to exercise that jurisdiction in recognition of the

       parties’ choice of a different forum.” Perkins v. CCH Computax, Inc., 333 N.C. 140,

       143, 423 S.E.2d 780, 782 (1992). Under N.C. Gen. Stat. § 22B-3,

                    any provision in a contract entered into in North Carolina
                    that requires the prosecution of any action or the
                    arbitration of any dispute that arises from the contract to
                    be instituted or heard in another state is against public
                    policy and is void and unenforceable. This prohibition shall
                    not apply to non-consumer loan transactions or to any
                    action or arbitration of a dispute that is commenced in
                    another state pursuant to a forum selection provision with
                    the consent of all parties to the contract at the time that
                    the dispute arises.

       N.C. Gen. Stat. § 22B-3 (2021). Moreover, “a forum selection clause should be invalid

       if enforcement would ‘contravene a strong public policy of the forum in which suit is
                                 TROUBLEFIELD V. AUTOMONEY, INC.

                                            2022-NCCOA-497

                                            Opinion of the Court



       brought.’ ” Perkins at 144, 423 S.E.2d at 783 (quoting M/S Bremen v. Zapata Off-

       Shore Co., 407 U.S. 1, 15, 92 S. Ct. 1907, 1916, 32 L. Ed. 2d 513, 523 (1972)).

¶ 45          The threshold question becomes whether Defendant’s forum selection clause

       contravenes a strong public policy, thus rendering it invalid. Here, the trial court

       found “[t]he car title loan giving rise to this civil action was by law made and entered

       into pursuant to N.C. Gen. Stat. § 24-2.1[,]” and, therefore, under N.C. Gen. Stat. §

       22B-3 is void as a matter of public policy.

¶ 46          As discussed above, protecting North Carolina residents from predatory

       lending is a strong public policy of this State. The enforcement of Defendant’s forum

       selection clause would contravene our State’s interest in offering such protection by

       allowing corporations to circumvent our laws through merely establishing themselves

       in a different state. Moreover, because we are affirming the trial court’s denial of

       Defendant’s motion to dismiss under Rule 12(b)(2) and Rule 12(b)(6), to uphold its

       forum selection clause would functionally undermine our ruling.          Therefore, we

       conclude Defendant’s loan agreement forum selection clause is void as a matter of

       public policy.

¶ 47          Even if the forum selection clause is valid notwithstanding the reasons stated

       supra, it is nonetheless invalid under N.C. Gen. Stat. §§ 24-2.1 and 22B-3. Turning

       first to N.C. Gen. Stat. § 24-2.1, it provides,

                     (a) For purposes of this Chapter, any extension of credit
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                          2022-NCCOA-497

                                          Opinion of the Court



                    shall be deemed to have been made in this State, and
                    therefore subject to the provisions of this Chapter if the
                    lender offers or agrees in this State to lend to a borrower
                    who is a resident of this State, or if such borrower accepts
                    or makes the offer in this State to borrow, regardless of the
                    situs of the contract as specified therein.

                    (b) Any solicitation or communication to lend, oral or
                    written, originating outside of this State, but forwarded to
                    and received in this State by a borrower who is a resident
                    of this State, shall be deemed to be an offer or agreement
                    to lend in this State.

                    ...

                    (g) It is the paramount public policy of North Carolina to
                    protect North Carolina resident borrowers through the
                    application of North Carolina interest laws. Any provision
                    of this section which acts to interfere in the attainment of
                    that public policy shall be of no effect.

       N.C. Gen. Stat. § 24-2.1(a)-(b) (2021) (emphasis added); see NCCS Loans, Inc., 174

       N.C. App. at 641, 624 S.E.2d at 378. “Deem,” as used above, is defined as “[t]o treat

       [something] as if . . . it were really something else[] . . . .”   Deem, Black’s Law

       Dictionary, (10th Ed. 2014).

¶ 48         Defendant’s actions are subject to the provisions of N.C. Gen. Stat. § 24-2.1.

       First, Plaintiff is a citizen and resident of Scotland County, North Carolina. Second,

       Plaintiff received an advertisement letter from Defendant to her North Carolina

       address. This advertisement letter, in effect, solicited her to engage in a loan with

       Defendant. As a result of Defendant’s solicitation, Plaintiff called Defendant and

       discussed the terms of a loan. While on the phone, Defendant asked Plaintiff if she
                                TROUBLEFIELD V. AUTOMONEY, INC.

                                             2022-NCCOA-497

                                             Opinion of the Court



       wanted to acquire a loan, to which she answered in the affirmative.            Although

       Plaintiff entered into the loan with Defendant in South Carolina, Defendant “offer[ed]

       or agree[d] in this State to lend to . . . Plaintiff who is a resident of this State” and

       “solicitit[ed] or communicat[ed] to lend” while Plaintiff was in North Carolina. As a

       result of these actions with Plaintiff, Defendant is subject to N.C. Gen. Stat. § 24-

       2.1(a)-(b).

¶ 49          Accordingly, we review Defendant’s loan agreement as though it was made in

       North Carolina. Because N.C. Gen. Stat. § 22B-3 provides that forum selection

       clauses in contracts such as the one prepared by Defendant are “against public policy

       and . . . void and unenforceable[,]” Defendant’s loan agreement forum selection clause

       is void as a matter of public policy under N.C. Gen. Stat. §§ 24-2.1 and 22B-3.

       Szymczyk v. Signs Now Corp., 168 N.C. App. 182, 185, 606 S.E.2d 728, 731 (2005)

       (citation omitted).

                                       IV.      Conclusion

¶ 50          Based on the reasons stated above, Defendant is subject to personal

       jurisdiction in North Carolina, and as such, the trial court did not err by denying

       Defendant’s motion to dismiss under Rule 12(b)(2). Furthermore, Defendant’s actions

       violated N.C. Gen. Stat. § 53-190. Therefore, the trial court did not err by denying

       Defendant’s motion to dismiss under Rule 12(b)(6). Additionally, the trial court did

       not err by denying Defendant’s motion to dismiss under Rule 12(b)(3). Thus, the
                          TROUBLEFIELD V. AUTOMONEY, INC.

                                    2022-NCCOA-497

                                    Opinion of the Court



orders of the trial court are affirmed. It is so ordered.

      AFFIRMED.

      Judges HAMPSON and GORE concur.